DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                     v.

                          NELSON MIRANDA,
                              Appellee.

                               No. 4D21-394

                          [September 15, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert F. Diaz, Judge; L.T. Case Nos. 20-6556TC10A
and 20-000029AC10A.

   Michael J. Satz, State Attorney, and Joanne Lewis, Assistant State
Attorney, Fort Lauderdale, for appellant.

   No appearance for appellee.

PER CURIAM.

    The State appeals the sentence imposed by the trial court on appellee
for his fourth driving while license suspended conviction (“DWLS”). It
contends that the trial court failed to impose the mandatory ten-day jail
sentence required under section 322.34(2)(b)2., Florida Statutes (2020).
For the reasons stated in State v. Moss, No. 4D21-347 (Fla. 4th DCA Sept.
15, 2021) (issued this same date), we reverse, as the statute is clear and
unambiguous, requiring a minimum sentence of ten days in jail. Contrary
to the trial court’s statement, the application of the statute to this
conviction is not an ex post facto violation. As in Moss, however, because
appellee’s plea was based upon the trial court’s promised sentence, the
trial court must first allow appellee to withdraw his plea. See Goins v.
State, 672 So. 2d 30, 32 (Fla. 1996).

   Reversed and remanded for further proceedings in accordance with this
opinion.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.